DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 6 and 8 recite the limitation "the muffle ring" in the first line of each claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “the cover plate is disposed on the bottom plate so that the cover plate and the bottom plate together form the accommodation space” in the 2nd line.  It is unclear how the bottom plate is disposed on the cover plate, wherein the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Houten (US 4,917,572).

In regards to claim 1:
	Van Houten teaches a centrifugal fan comprising an impeller housing having an accommodation space, an air inlet (28) and an air outlet (30), wherein the air inlet and the air outlet are connected to the accommodation space, and an impeller (22) located in the accommodation space, the impeller comprising a hub, a plurality of blades, and at least one heat conductive annular portion (ribs shown in Figure 6), wherein the hub is rotatably disposed in the impeller housing, the plurality of blades are connected to an outer circumferential surface of the hub, and the at least one heat conductive annular portion is connected to the plurality of blades.

    PNG
    media_image1.png
    997
    555
    media_image1.png
    Greyscale

In regards to claim 2:
	Van Houten teaches the at least one heat conductive annular portion is connected to sides of the plurality of blades that are located away from the air inlet.

In regards to claim 3:
	Van Houten teaches a quantity of the at least one heat conductive annular portion is plural.

In regards to claim 4:
	Van Houten teaches the impeller further comprises a heat dissipation annular plate (18), and the heat dissipation annular plate is connected to sides of the plurality of head conductive annular portions that are located adjacent to the air inlet.

In regards to claim 9:
	Van Houten teaches each of the plurality of blades has a recess located away from the air outlet and the at least one conductive annular portion is located in the recess.

In regards to claim 10:
	Van Houten teaches the impeller housing comprises a bottom plate (26) and a cover plate (24), the cover plate is disposed on the bottom plate so that the cover plate and the bottom plate together form the accommodation space, and the impeller is rotatably disposed on the bottom plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Houten in view of Hwang et al (US 2009/0067991 hereinafter “Hwang”).

In regards to claim 5:
	Van Houten does not teach the impeller further comprises a muffle ring, and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet.
Hwang teaches an impeller further comprises a muffle ring, and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet in order to block high pressure air from rebounding (Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art to have the impeller further comprises a muffle ring, and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet in order to block high pressure air from rebounding.

In regards to claim 6:
	Van Houten does not teach the muffle ring is connected to sides of the plurality of blades that are located away from the hub.
Hwang teaches a muffle ring is connected to sides of the plurality of blades that are located away from the hub in order to block high pressure air from rebounding (Paragraph [0020]).


In regards to claim 7:
	Van Houten does not teach the impeller further comprises a muffle ring, and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet.
	Hwang teaches an impeller further comprises a muffle ring (23), and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet in order to block high pressure air from rebounding (Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art to have the impeller further comprises a muffle ring, and the muffle ring is connected to sides of the plurality of blades that are located adjacent to the air inlet in order to block high pressure air from rebounding.

In regards to claim 8:
	Van Houten does not teach the muffle ring is connected to sides of the plurality of blades that are located away from the hub.
Hwang teaches a muffle ring is connected to sides of the plurality of blades that are located away from the hub in order to block high pressure air from rebounding (Paragraph [0020]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747